DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Wittig (US Patent 9812799 B2) teaches: “a connector component 108, for selectively connecting to a printed circuit board (PCB) 302, the connector component 108 comprising: a body 120 including opposing sides (140 along left or right sides) at which are located pinch tabs 140; one or more electrically conductive contact pins 106 each of which includes a portion (seen in figure 6, adjacent to 302) thereof extending from a bottom of the body 120; and latching pins 112 each of which includes a portion (seen in figure 6, adjacent to 302) thereof also extending from the bottom of the body 120; the pinch tabs 140 configured to bias the one or more of the latching pins 112 in a second position (seen in figure 4) where the one or more of the latching pins 112 is/are substantially parallel (seen in figure 1) to the central axis (seen in figure 18) of the connector component 108 when the pinch tabs 140 are being pinched (see column 10, lines 64-67) inward towards one another".
However, Wittig fails to provide, teach or suggest: the pinch tabs configured to bias one or more of the latching pins in a first position where the one or more of the 
Claims 2-10 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 11, Wittig (US Patent 9812799 B2) teaches: “a connector component 108, for selectively connecting a printed circuit board (PCB) 302 to a device (see column 10, lines 27-41) that is distinct from the PCB 302, wherein the PCB 302 includes a plurality of holes 306 and a plurality of electrically conductive contact points 304, the connector component 108 comprising: a body 120 including opposing sides (140 along left or right sides) at which are located pinch tabs 140; a cable 130 including a plurality of electrically conductive wires (within 130) extending from a first portion (along 910 towards 130) of the body 120; electrically conductive contact pins 106 each of which includes a portion (seen in figure 6, adjacent to 302) thereof extending from a second portion (along 910 towards 114) of the body 120 and each of which is electrically coupled to a respective one of the wires (within 130) in the cable 130; and latching pins 112 each of which includes a portion (seen in figure 6, adjacent to 302) thereof also extending from the second portion (along 910 towards 114) of the body 120; the latching pins 112 configured to be inserted into respective holes 306 in the PCB 302 while the pinch tabs 140 are being pinched (see column 10, lines 64-67) inwards towards one another to bias the one or more of the latching pins 112 into the second position (seen in figure 4) where the latching pins 112 are substantially parallel (seen in figure 1) to the contact pins; and the electrically conductive contact pins 106 configured 
However, Wittig fails to provide, teach or suggest: the pinch tabs configured to normally bias one or more of the latching pins in a first position where the latching pins are angled relative to the contact pins when the pinch tabs are not being pinched inwards towards one another; the pinch tabs configured to bias the one or more of the latching pins in a second position where the one or more of the latching pins is/are substantially parallel to the contact pins when the pinch tabs are being pinched inward towards one another.
Claims 12-16 are dependent on claim 11 and are therefore allowable for the same reasons.  
As per claim 17, Wittig (US Patent 9812799 B2) teaches: “a connector component 108, for selectively connecting to a secondary device (seen in figure 4), the connector component 108 comprising: a body 120; a cable 130 including a plurality of electrically conductive wires (within 130) extending from a first portion (along 910 towards 130) of the body 120; electrically conductive contact pins 106 that are parallel (seen in figure 1) to one another, each of the electrically conductive contact pins 106 including a portion (seen in figure 6, adjacent to 302) thereof that extends from a second portion (along 910 towards 114) of the body 120, and each of the electrically conductive contact pins 106 electrically coupled to a respective one of the wires (within 130) in the cable 130 ".

Claims 18-20 are dependent on claim 17 and are therefore allowable for the same reasons.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831